         Case 1:19-cv-09420-RWL Document 53 Filed 02/04/21 Page 1 of 1
                                         U.S. Department of Justice
[Type text]
                                                       United States Attorney
                                                       Southern District of New York

                                                      86 Chambers Street
                                                      New York, New York 10007



                                                       February 4, 2021

BY ECF

Honorable Robert W. Lehrburger
United States Magistrate Judge
United States Courthouse
500 Pearl Street, Room 1960
New York, NY 10007

   Re:      The New York Times Company v. U.S. Department of State et al., 19 Civ. 9420 (RWL)

Dear Judge Lehrburger:

        This Office represents the Department of State (the “State Department”) and the
Department of Justice (the “DOJ”), in the above-captioned Freedom of Information Act lawsuit.
I write respectfully on behalf of all parties to provide a status update pursuant to the Court’s
January 5, 2021 Order, see Dkt. No. 52.

        Defendants have completed production of responsive, non-exempt records. The parties
have been in discussion about certain redactions in those productions. The parties anticipate
resolving these discussions without motion practice, but may require up to two weeks to do so.
Accordingly, the parties respectfully request that no briefing scheduled be entered at this time and
that the parties submit a stipulation of dismissal or another status letter no later than February 18,
2021.

         We thank the Court for its consideration of and attention to this matter.

                                                       Respectfully submitted,

                                                       AUDREY STRAUSS
                                                       United States Attorney for the
                                                       Southern District of New York

                                                   By: /s/ Lucas Issacharoff
                                                      LUCAS E. ISSACHAROFF
                                                      Assistant United States Attorney
                                                      Telephone: 212-637-2737
                                                      Facsimile: 212-637-2786
                                                      E-mail: lucas.issacharoff@usdoj.gov
